Citation Nr: 1432387	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, and pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to August 2007.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Denver, Colorado.

The appellant requested a hearing before the Board and this hearing was scheduled for September 2011.  However, the appellant failed to appear for this hearing and has not presented good cause for doing so.  As such, her request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to an initial evaluation in excess of 10 percent for right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, and pes planus.  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected right foot disability.  The Veteran's last VA examination for this disability was in October 2007.  Subsequently, the Veteran has indicated her right foot disability has worsened.  See September 2011 Statement of Accredited Representative in Appealed Case, June 2014 Appellant's Brief.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA right foot examination to determine the current severity of all manifestations of her service-connected right foot disability.  The claims folder must be made available to and reviewed by the examiner. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected right foot status post bunionectomy and status post sesamoid excision, with mild osteoarthritis, and pes planus.  

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factors limit motion.

Also, as part of this examination, the examiner should specifically comment on the following: the size and shape of Veteran's right foot scar, whether it is linear or nonlinear, whether there is underlying soft tissue damage, and whether the scar is unstable, painful, or causes any limitation of function or other indirect sequalae.  If the examiner determines that the right foot scar results in limitation of function, please discuss the affected part and degree of limitation of function/motion.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



